DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus A. Fischer on 04/12/2022.
The application has been amended as follows: 
IN CAIM
1. (Currently Amended) A stereoscopic display device, comprising a case, a transparent display screen, and a diffusion element, wherein the case comprises a chamber, one side of the chamber is a front plate, the front plate is transparent, the transparent display screen is received inside the chamber and directly faces the front plate, the light sources are arranged inside the chamber and give off light towards the transparent display screen, the diffusion element is arranged on a side of the transparent display screen that faces away from the front plate, the light sources give off the light from a side of the diffusion element, which faces away from the transparent display screen, towards the diffusion element, the diffusion element is configured to direct the light evenly to the transparent display screen, a bottom end of the transparent display screen is rotatably connected to a bottom plate of the case, and an adjustment element is arranged on one of one or more side plates of the case,, and the adjustment element is connected to a top end of the transparent display screen and is configured to cause the top end of the transparent display screen to move towards or away from the front plate to adjust a tilt angle.

2. (Currently Amended) The stereoscopic display device of claim 1, wherein the case comprises the the the the

3. (Original) The stereoscopic display device of claim 2, wherein the front plate comprises a transparent portion and a frame portion, the transparent portion is surrounded by the frame portion, the frame portion is respectively connected to the top plate, the bottom plate and two of the side plates, and the transparent portion is concaved from the frame portion towards the back plate.

4. (Original) The stereoscopic display device of claim 2, wherein a distance between the top end of the transparent display screen and the front plate is not less than a distance between the bottom end of the transparent display screen and the front plate, so that the transparent display screen is perpendicular to or tilted with respect to the bottom plate.

5. (Original) The stereoscopic display device of claim 3, wherein a distance between the top end of the transparent display screen and the front plate is not less than a distance between the bottom end of the transparent display screen and the front plate, so that the transparent display screen is perpendicular to or tilted with respect to the bottom plate.

6. (Currently Amended) The stereoscopic display device of claim 4, wherein the

7. (Currently Amended) The stereoscopic display device of claim 5, wherein the

8. (Original) The stereoscopic display device of claim 2, wherein the light sources are arranged on any one or more of: the top plate, the back plate and two of the side plates.

9. (Original) The stereoscopic display device of claim 3, wherein the light sources are arranged on any one or more of: the top plate, the back plate and two of the side plates.

10. (Original) The stereoscopic display device of claim 2, wherein heat-dissipating holes are arranged on any one or more of: the top plate, the back plate and two of the side plates.

11. (Original) The stereoscopic display device of claim 2, further comprising a reflective element, wherein the reflective element is arranged at the bottom plate, and the picture displayed on the transparent display screen forms a reflection on the reflective element.

12. (Original) The stereoscopic display device of claim 11, wherein the bottom end of the transparent display screen is arranged in a middle of the bottom plate, and the reflective element is arranged on the bottom plate between the front plate and the bottom end of the transparent display screen.

13. (Cancelled)

14. (Cancelled)

15. (Currently Amended) The stereoscopic display device of claim 1[[4]], wherein a slide groove is arranged on the one of the side plates and the adjustment element is connected to the top end of the transparent display screen through the slide groove.

16. (Currently Amended) The stereoscopic display device of claim 1[[4]], wherein a groove is arranged on the bottom plate, an opening of the groove faces the top plate, a curved protrusion is arranged on an end face of the bottom end of the transparent display screen, and the curved protrusion is received inside the groove. 

17. (Original) The stereoscopic display device of claim 1, wherein the case is provided with a mainboard electrically connected to the transparent display screen.

18. (Original) The stereoscopic display device of claim 17, wherein a processor and a transceiver are arranged on the mainboard, wherein the processor is configured to obtain at least one of image information or sound information through the transceiver, and adjust the picture displayed on the transparent display screen based on the at least one of image information or the sound information.

19. (Original) The stereoscopic display device of claim 18, wherein a camera is arranged on the case, wherein the camera is electrically connected to the processor and is configured to acquire the image information of an environment near the stereoscopic display device and transmit the image information to the processor, and the processor is configured to adjust the picture displayed on the transparent display screen in response to the image information.

20. (Previously Presented) The stereoscopic display device of claim 18, wherein one or more loudspeakers are arranged on the case; and
the processor is further configured to, during controlling display of the picture on the transparent display screen, play audio information matching the picture through the loudspeakers.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a stereoscopic display device, comprising a case, a transparent display screen, and one or more light sources and a diffusion element, wherein the case comprises a chamber, one side of the chamber is a front plate, the front plate is transparent, the transparent display screen is received inside the chamber and directly faces the front plate, the light sources are arranged inside the chamber and give off light towards the transparent display screen, the diffusion element is arranged on a side of the transparent display screen that faces away from the front plate, the light sources give off the light from a side of the diffusion element, which faces away from the transparent display screen, towards the diffusion element, the diffusion element is configured to direct the light evenly to the transparent display screen, a bottom end of the transparent display screen is rotatably connected to a bottom plate of the case, and an adjustment element is arranged on one of one or more side plates of the case, a picture displayed on the transparent display screen forms a reflection at the transparent display screen or at a bottom of the chamber to generate a stereoscopic picture from the picture and the reflection, and the adjustment element is connected to a top end of the transparent display screen and is configured to cause the top end of the transparent display screen to move towards or away from the front plate to adjust a tilt angle in claim 1, see the remarks filed 04/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425